Name: Council Regulation (EEC) No 1058/88 of 28 March 1988 on the import of bran, sharps and other residues derived from the sifting, milling or other working of cereals other than maize and rice and amending Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff
 Type: Regulation
 Subject Matter: trade policy;  tariff policy
 Date Published: nan

 23 . 4. 88 Official Journal of the European Communities No L 104/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1058/88 of 28 March 1988 on the import of bran, sharps and other residues derived from the sifting, milling or other working of cereals other than maize and rice and amending Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff HAS ADOPTED THIS REGULATION : Article 1 1 . On entry for free circulation in the Community of bran, sharps and other residues, whether or not in the form of pellets, derived from the sifting, milling or other working of cereals other than maize and rice falling within CN codes 2302 30 10, 2302 30 90 , 2302 40 10 and 2302 40 90 and originating in the third countries referred to in paragraph 2, the variable component of the levy calculated in accordance with Article 2 of Council Regulation (EEC) No 2744/75 of 29 October 1975'on the import and export system for products processed from cereals and from rice (3), shall be reduced by an amount equal to 40 % of the average of the variable components of the levies applicable to the product in question in the three months preceding the month during which that amount is fixed. 2. Paragraph 1 shall apply, in respect of a maximum quantity of 550 000 tonnes per year, to the import of the products concerned and originating in Argentina and any other third country which applies to exports of such products a special tax the amount of which is equal to the amount by which the variable component of the levy is reduced, and which provides satisfactory proof of payment of that tax. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas, under the Agreement between the European Economic Community and the Argentine Republic on the conclusion of negotiations under Article XXIV.6 of the General Agreement on Tariffs and Trade (GATT), as approved by Decision 88/45/EEC ('), the Community has undertaken to adopt the necessary measures, up to a limit of an amdunt of 550 000 tonnes, for the levy applicable to imports into the Community of bran, sharps and other residue, whether in the form of pellets, derived from the sifting, milling or other working of cereals other than maize and rice falling within CN codes 2302 30 10, 2302 30 90, 2302 40 10 and 2302 40 90 to be the levy calculated in accordance with the provisions of the common organization of the market concerned, reduced by an amount established on a flat-rate basis at 40 % of the variable component of the levy ; Whereas the Community's undertaking is subject to the condition that the supplying country applies to exports of the said products a special tax, the amount of which is equal to the amount by which the variable component of the levy is reduced, and provides satisfactory proof of payment of this tax ; Whereas in order to guarantee the proper application of the .Agreement, provision should be made to adopt detailed rules for the application of the import arrangements in question ; Whereas in order to apply the measures laid down by this Regulation, Regulation (EEC) No 2658/87 (2) should be amended, Article 2 1 . The detailed rules for the application of this Regulation shall be adopted, as the need arises, in accordance with the procedure laid down in Article 26 of Regulation (EEC) No 2727/75 (4). (  ) OJ No L 24, 29. 1 . 1988, p. 58 . 0 OJ No L 256, 7. 9 . 1987, p. 1 . 0 OJ No L 281 , 1 . 11 . 1975, p . 65. 0 OJ No L 281 , 1 . 11 . 1975, p. 1 . No L 104/2 Official Journal of the European Communities 23 . 4. 88 2. The amount from which the variable component of the levy is to be deducted shall be fixed by the Commission by not later than the tenth day of the month preceding the quarter during which the amount applies. Article 3 The rates of duty to be applied to the products referred to in Article 1 , shall be replaced in the Annex to Council Regulation (EEC) No 2658/87 by those appearing in this Regulation . Article 4 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 March 1988 . For the Council The President I. KIECHLE 23 . 4. 88 Official Journal of the European Communities No L 104/3 ANNEX ||l Rate of duty CN code Description autonomous% or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 2302 30  Of wheat : l 2302 30 10   Of which the starch content does not exceed 28 % by weight, and of which the proportion that passes through a sieve with an aperture of 0,2 mm does not exceed 10 % by weight or alternatively the propor ­ tion that passes through the sieve has an ash content, calculated on the dry product, equal to or more than 1,5 % by weight 21 (AGR) (') 2302 30 90   Other 21 (AGR) (') - 2302 40  Of other cereals : \ \ II 2302 40 10   Of which the starch content does not exceed 28 % by weight and of which the proportion that passes through a sieve with an aperture of 0,2 mm does not exceed 10 % by weight or alternatively the propor ­ tion that passes through the sieve has an ash content, calculated on the dry product, equal to or more than 1,5 % by weight 21 (AGR) C ) 2302 40 90   Other 21 (AGR) 0 - (') A reduced levy shall be applicable within the limits of an annual quota of 550 000 tonnes, the conditions for the grant of which are laid down in the relevant Community provisions .